[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ADDENDUM TO MEMORANDUM OF DECISION OF AUGUST 8, 2000
The court wishes to clarify its decision of August 8, 2000 on the question of interest. The court awarded interest on the judgment of $100,000 at 10 percent from March 17, 1997 through August 8, 2000, and because the interest plus the $100,000 judgment would exceed the principal amount in the 125 account, awarded the entire $125,000 to Liberty. What the court did not factor in is the fact that the funds in the 125 account have been on deposit with interest accruing and there will be a balance after the payment of the $100,000 plus interest at 10 percent. Therefore, interest from March 17, 1997 through August 8, 2000 totals $33,937 with a per diem rate of $27.40. Any balance in the account after the payment of the $100,000 plus interest at 10 percent shall be CT Page 10146 turned over to Yoney Realty.
GORMLEY, J.